Opinión disidente emitida por el
Juez Presidente Señor Hernández Denton,
a la cual se unen la Jueza Asociada Señora Fiol Matta y la Juez Asociada Señora Rodríguez Rodríguez.
Disentimos de lo resuelto por una mayoría de este Tribunal por entender que la Sentencia del Tribunal de Pri-mera Instancia, en la que se reconoció el derecho a la pre-sencia de observadores en los Colegios Electorales al Sr. José Luis Rivera Guerra, protege la primacía de la expre-sión electoral, mediante una interpretación integrada y co-herente del Código Electoral de Puerto Rico para el Siglo XXI, Ley Núm. 78-2011 (16 L.P.R.A. sec. 4001 et al.) (Código Electoral). Véase Suárez v. C.E.E. I, 163 D.P.R. 347, 355 (2004). El Tribunal de Apelaciones confirmó este proceder. De esta forma, ambos foros salvaguardaron el derecho del *244recurrido a velar por que los votos emitidos a su favor se cuenten y adjudiquen correctamente.
Sin embargo, la Opinión mayoritaria, al apartarse de esta interpretación, obstaculiza la transparencia necesaria durante todo proceso eleccionario. Esto, pues reconocer la presencia de observadores en los Colegios Electorales sola-mente a los candidatos de los partidos políticos y a los can-didatos independientes atropella el derecho de todo ciuda-dano a votar por cualquier aspirante que realice actos afirmativos para obtener una candidatura mediante nomi-nación directa y a que dicho voto se contabilice en condi-ciones de igualdad. Además, se socava la legitimidad y con-fiabilidad de los resultados electorales y por ende, la aceptación de los mismos por todos los involucrados.
Por esto, confirmaríamos la determinación del Tribunal de Apelaciones, reconociéndole al señor Rivera Guerra el derecho a la presencia de observadores en los Colegios Electorales del distrito para elcual aspira.
— O —